Arms exports (Code of Conduct) (debate)
The next item is the Council statement on arms exports (Code of Conduct).
President-in-Office of the Council. - (FR) Mr President, as you have said, we are running very late, and I would like to apologise to the Members for this.
I shall introduce this debate but, unfortunately, I have other commitments and, given the unexpected nature of the delay, I am unable to withdraw from them. I shall therefore ask the General Secretariat of the Council to take my place during the debate and, obviously, to provide the Presidency with a very detailed report of its conclusions.
I wish to draw your attention, ladies and gentlemen, to the fact that the transformation of the Code of Conduct into a common position is an important objective for the French Presidency and that it is necessary to give a legal basis to the responsible approach adopted by the Member States with regard to arms exports and to increase the points of convergence between nations.
Your resolution of 13 March demonstrates that you also share our point of view concerning this issue. Discussions have been resumed in recent weeks. We are doing everything we can to make progress on this issue before the end of the French Presidency. The adoption of a common position will constitute an instrument that will help make it possible to implement a responsible policy designed, in particular, to avoid such exports being used for the purposes of internal repression or international aggression and prevent them from fuelling regional instability.
We are convinced that the Union's initiative, within the framework of the United Nations, of establishing an arms trade treaty will gain in credibility once our own system for the control of the transfer of armaments becomes legally binding, and we support this House's opinion emphasising the urgency of converting the Code of Conduct into a legally binding instrument.
We also support your opinion concerning the need to establish effective control of arms brokerage operations. The Member States have agreed that the commitments relating to the exchange of information provided for in the Council position of 2003 should be implemented by means of the mechanism established within the framework of the Code of Conduct.
Therefore, although certain Member States have not yet adopted the legislation necessary for the transposition of these commitments into national law, I can assure you that all the Member States possess regulations in this field. The task now is to update these regulations so that they are fully compliant with the Council's common position.
The adoption of common regulations concerning the control of exports in the form of a common position will also enable the Member States to strengthen their own controls of arms brokerage operations. The illegal movement of arms is another problem that concerns us, and the EU's strategy on small arms and light weapons clearly indicates the need to act in order to stop or hinder the illicit flow of arms. This action was reinforced in Vienna on 6 December 2007 during the meeting of the 40 States participating in the Wassenaar Arrangement on export controls for conventional arms and dual-use goods and technologies.
The Presidency supports the idea of examining the possibility of extending these best practices to the destabilising movement of small arms and light weapons, in particular by sea. Despite the delay in adopting a common position, I should like to emphasise the fact that the Code of Conduct is a particularly effective instrument that has made a significant contribution to the harmonisation of the Member States' national policies in the field of arms export control and, to this end, I should also like to point out that harmonisation is facilitated by the user guide, which provides guidelines followed by the public officials who are responsible for this area. This guide is regularly updated and therefore makes a very great and practical contribution to the efforts to harmonise national policies in this area.
To conclude, I should like to say that we are working together towards the construction of a responsible approach to arms exports, and I should like to thank the European Parliament for its assistance in this matter.
It can count on the commitment of both the Council and the Presidency.
on behalf of the PPE-DE Group. - (IT) Mr President, President-in-Office of the Council, ladies and gentlemen, unfortunately the terrorist incidents which have occurred since 2001, the most recent of which have taken place in India these last few days, and the various conflicts ongoing in many parts of the world make this arms trade topic particularly relevant to the present and future in the widest sense. It happens far too often that major intentions expressed in the form of declarations of principle subsequently fail to be backed up by concrete action. It is glaringly obvious to everyone that this is a delicate subject, involving major industrial and commercial processes. It is therefore understandable how difficult it is for all states, especially Member States to ratify a control and regulation system. However, the pressure of events and the knowledge that there is illegal arms trafficking going on both internally and externally make it an urgent priority to regulate this area in a legally effective manner. It will also give some real meaning to the directive being drafted on the transfer of defence-related products within the Community if the code of conduct is ratified quickly.
I am sorry that the President-in-Office of the Council has left, although based on what he said everything seems to be in order. I will therefore leave out some other points which I had prepared. In actual fact, I do not feel that everything is absolutely fine. Therefore, I think that the commitment which the Minister has made here this evening, like so many other commitments undertaken by so many others in other circumstances, needs to be converted, as we approach the end of the French Presidency, into a far-reaching stimulus, especially next week, so that the code of conduct can at least be ratified by all Member States. It would be significant if France could achieve this, other than simply announcing it here in the Chamber, but then not even having concrete results to show for it.
Mr Zappalà, Mr Jouyet has in fact had to leave. I would like to apologise on his behalf since the problem is that he has a train to catch. It is actually because this debate has overrun that he cannot be here now. We all know how conscientiously Mr Jouyet has performed his work throughout these six months, but it is in fact this House that is running late. You can rest assured that the Council officers who are here will pass on to the Presidency all the comments that you have made and that other Members will make.
on behalf of the PSE Group. - (PT) Mr President, the resolution that we are debating today demonstrates that there is consensus in this Parliament on what the arms export policy of the Member States of the European Union should be. The six largest political groups are united in the defence of a single list of legally binding criteria for European arms exports: the eight criteria of the Code of Conduct.
Everyone agrees to call on the French Presidency to resolve the impasse that has existed for three years and that only France can resolve. We heard Mr Jouyet say a little while ago that France is now in favour of a legally binding Code of Conduct. We heard yesterday in the Committee on Foreign Affairs, from the French Minister of Defence, that a recent proposal by his country to turn the Code of Conduct into a common position had been undermined by the lack of consensus in the Council. The Minister did not make reference to the fact that the French proposal was linked to the lifting of the arms embargo on China, and it was this that led to the rejection of the French proposal by several Member States. If this strategy is confirmed, it will represent a blemish on a security and defence agenda from the French Presidency that is otherwise distinguished by its Europeanist ambition and dynamism.
In the face of growing European integration in the area of foreign policy, the policy of 'every man for himself' with regard to arms exports is increasingly unjustifiable. It is true that the Code of Conduct is already taken seriously in many capitals, but we must put an end to a situation in which the European countries that systematically use human rights, sustainable development and regional stability criteria to guide their exports are put at a disadvantage by their partners who apply these same criteria selectively.
European presidencies come to an end, but the need remains for Europe to arm itself with common criteria for arms exports; the consensus within this Parliament in favour of a common position also remains.
on behalf of the ALDE Group. - Mr President, this year we are celebrating the tenth anniversary of the EU Code of Conduct on Arms Exports. But even though this was a success at the time, we must now express our frustration and bitterness with the failure to make it a legally binding instrument.
Three years have passed since the Council Working Group on Arms reached a technical agreement on a common position. How many more years does the European Council need to adopt it? How can we, as the European Union, protect our own credibility when speaking against illegal arms trafficking, if we are not able to put our entire house in order?
We need a Code of Conduct to be legally binding if we want to avoid any easy intra-Community transfer of arms, which may tempt brokers to look for the weakest link in Europe. When we speak of arms exports, we should think at the same time of human lives at stake in unstable countries. We can easily be accused, instead of peacemaking, of fuelling local conflicts in vulnerable parts of the world.
I welcome the French Defence Minister's declaration that France has withdrawn its reservation on the common position. Will the French Presidency be able to convince the other Member States which are still opposing it? I can only hope so, and wish for the French Presidency to make the adoption of the common position in the next two weeks another of the great achievements of its term of office.
Mr President, the truth is that I am indignant, because I would much rather have given an enthusiastic speech congratulating the French Presidency on having finally brought about something that we have spent nine presidencies hearing was necessary, which is the adoption of a common position on arms exports. I say that we have spent nine presidencies hearing the same thing because we have been promised that this work would be carried out ever since the Dutch Presidency in 2004.
We know that, from the technical standpoint in COARM (Code of Conduct on Arms Exports), the work is done. What I would like to have heard today is that the decision has already been made for the Ministers to finally sign the document.
I am therefore sad to hear that we have not yet reached that stage, and I am even sadder to learn that the reason for such a state of affairs is that this decision is being linked to another one that gives cause for concern: the lifting of the arms embargo on China. The two issues, as we have said many times, are separate and one has nothing at all to do with the other. It seems to me that making one conditional on the other does no favours for what we have been discussing, namely peace and the control of arms exports.
on behalf of the GUE/NGL Group. - (DE) Mr President, weapons are for killing. The reason for the arms exports that we are discussing is to kill other people - opponents. This is always left out in this debate.
For ten years there has been a debate about whether this Code of Conduct is legally binding. Like my fellow Members, I had hoped to finally hear today that yes, we have reached that point. However, we have evidently not reached that point yet. In the meantime, I have been informed that an opt-out is evidently included in the directive to simplify the transfer of defence-related products within the EU, so evidently the desire is to have loopholes in the legally binding nature of arms exports. That cannot be permitted. Dual-use goods must also be included.
I wish to clearly emphasise once again that this is about the European Union supplying arms - the European Union has now become the world's greatest arms exporter - and if these arms are supplied, they will also be used at some stage. And when they are used, crocodile tears will be shed. We need this legally binding Code of Conduct at last. I hope that it will be possible before the end of the French Presidency of the Council.
(LT) Ten years ago, the European Union agreed on a Code of Conduct on Arms Exports. Unfortunately, it is not being implemented. The Council, meeting behind closed doors, is unable to adopt a common position. It would be very important to know which countries are blocking it, while allowing themselves to make huge profits from people's blood and tears.
In March, the European Parliament adopted a resolution on this issue. However, as we speak, weapons made in European Union countries flow by a growing illegal stream to conflict zones and fall into the hands of criminals. It is a paradox that those weapons also go to countries to which the EU provides enormous support for development.
The presidency countries of the Council of Europe - France and maybe also the Czech Republic to complete it - must do everything possible to approve the Code of Conduct on Arms Exports, to prevent the irresponsible transfer of EU arms to criminals. If this fails, the parties hindering it must be identified.
(NL) Mr President, ladies and gentlemen, when we marked the 10th anniversary of the EU code of conduct for arms exports, we noted, unfortunately, that no progress had been made with regard to rendering this voluntary code a legally binding instrument. For years, the European Parliament has been arguing in favour of translating this code of conduct into legislation that is binding upon the Member States, in light of the increasing internationalisation of the arms industry.
The European Parliament is currently discussing a proposal for a directive with a view to creating an internal market for defence products. In the discussions on this topic, the Socialist Group in the European Parliament argued in favour of more transparency and of effective sanctions in the event of non-compliance with the obligations. In this connection, our group made another reference to the code of conduct, but due to the lack of a legal framework, we can currently do no more than call on the Member States to act in the spirit of the code of conduct.
We need stricter rules for the export of arms components, the transfer of products via joint ventures and the re-export of European military goods to third countries. Last year alone, western countries sold arms to developing countries for an estimated USD 42 billion; half of which were European. This needs to change. The European Union should set a good example in this area in particular.
Mr President, the tenth anniversary of the adoption of the Code is both an opportunity to celebrate and a motivation to continue efforts to make it compulsory. However, the very fact that ten years after its adoption the Code is still voluntary indicates the complex web of economic, commercial and political interests we are up against. Therefore, in spite of our moral superiority in asking for the Code's application to be made obligatory, that is not enough. We need a thorough professional analysis of this body of interests to identify working ways to persuade the arms producers, exporters and politicians to change heart. Therefore, as I already said, simple appeals based only on morality, however vocal, will not suffice.
To conclude the debate, I have received four motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 4 December from 12 noon onwards.